
	
		I
		111th CONGRESS
		1st Session
		H. R. 792
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2009
			Mr. Weiner (for
			 himself, Mr. Crowley,
			 Ms. Berkley,
			 Mr. Holt, Mrs. Maloney, and Mr. Cohen) introduced the following bill; which
			 was referred to the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit assistance to Saudi Arabia.
	
	
		1.Short titleThis Act may be cited as the
			 Prohibit Aid to Saudi Arabia Act of
			 2009.
		2.Prohibition on
			 funding for Saudi ArabiaNo
			 funds appropriated or otherwise made available pursuant to an Act making
			 appropriations for the Department of State, foreign operations, and related
			 programs may be obligated or expended to finance directly any assistance or
			 reparations to Saudi Arabia. For purposes of the preceding sentence, the
			 prohibition on obligations or expenditures shall include direct loans, credits,
			 insurance, and guarantees of the Export-Import Bank of the United States or its
			 agents.
		
